Citation Nr: 0000913	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for degenerative disc 
disease of C5 - C6. 

3.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder from September 17, 1996, to 
March 13, 1997, and in excess of 30 percent from March 13, 
1997, to March 27, 1998. 

4.  Entitlement to a compensable evaluation for 
neurodermatitis of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  

On September 17, 1996 a claim for compensation or pension 
benefits was received from the veteran.  By rating action 
dated in January 1997, the Department of Veterans Affairs 
(VA) Regional Office, Des Moines, Iowa, denied entitlement to 
service connection for a hearing loss and degenerative disc 
disease of the cervical spine.  The regional office granted 
service connection for post-traumatic stress disorder and 
evaluated the condition 10 percent disabling effective from 
September 17, 1996.  Service connection was also granted for 
neurodermatitis of the hands, rated noncompensable.  The 
veteran appealed from the denials of service connection and 
from the evaluations assigned for the service-connected 
disabilities.  In a February 1999 rating action, the 
evaluation for the post-traumatic stress disorder was 
increased to 30 percent effective March 13, 1997, and to 
100 percent, effective March 27, 1998.  The case is now 
before the Board for appellate consideration.  

In accordance with his request, the veteran was scheduled for 
a hearing before a member of the Board in Washington in 
October 1999.  However, the veteran failed to report for the 
hearing, and no good cause has been shown.  Accordingly, the 
Board is now able to proceed with its consideration of the 
appeal.  38 C.F.R. § 20.702.

For reasons which will be set forth below, appellate 
consideration of the issues of service connection for 
degenerative disc disease of the cervical spine and for a 
compensable evaluation for neurodermatitis of the hands is 
being deferred pending further action by the regional office.  
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals for service connection 
for hearing loss and for increased evaluations for his post-
traumatic stress disorder has been obtained by the regional 
office.

2.  A bilateral hearing loss existed prior to the veteran's 
entry into military service.  There was no increase in 
severity of the hearing loss during service.  

3.  During service, the veteran sustained injuries including 
a neck injury in an aircraft accident.  Degenerative disc 
disease of the cervical spine was diagnosed when he was 
examined by the VA in November 1996.  

4.  As of September 17, 1996, the veteran's post-traumatic 
stress disorder was manifested by symptoms including 
difficulty concentrating, difficulty with his remote memory, 
recurring thoughts of Vietnam, an exaggerated startle 
response and hypervigilance.  

5.  His affect was appropriate and his recent memory was 
good.  His insight and judgment were fair to good.  He had no 
sleep problems.  His global assessment of functioning (GAF), 
without considering his alcohol abuse, was estimated at 75.  

6.  As of March 13, 1997, the veteran's post-traumatic stress 
disorder was manifested by symptoms including distressing 
memories of Vietnam, a feeling of detachment from others, 
sleep disturbances, irritability, difficulty concentrating 
and memory problems.  He was employed as of June 1997.  

7.  The veteran reports periodic eruptions and rashes 
involving his hands.  





CONCLUSIONS OF LAW

1.  The veteran's preexisting hearing loss was not aggravated 
during his period of active military service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 1991); 38 C.F.R. § 3.306(b) (1999).

2.  Evaluations in excess of 10 percent for post-traumatic 
stress disorder from September 17, 1996, to March 13, 1997, 
and in excess of 30 percent from March 13, 1997, to March 27, 
1998, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 9411 (1999).

3.  The veteran has submitted well-grounded claims for 
service connection for degenerative disc disease of the 
cervical spine and for a compensable evaluation for 
neurodermatitis of the hands.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for 
service connection for a hearing loss and for an increased 
evaluation for his post-traumatic stress disorder are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding 
those claims have been properly developed.  

I.  The Claim for Service Connection for Hearing Loss

The veteran's service medical records reflect that, when he 
was examined for entry into service in August 1969, in a 
medical history form, he reported having or having had a 
hearing loss.  An audiometric examination was conducted 
reflecting for the right ear pure tone threshold levels in 
decibels of 15, 0, 0, 30, and 45 at 500, 1,000, 2,000, 3,000 
and 4,000 hertz, respectively.  For the left ear, the 
threshold levels in decibels were 5, 5, 5 (possibly 15), 50 
and 45, respectively, at those frequencies.  

When the veteran was examined for separation from service in 
September 1971, he reported on a medical history form that he 
had or had had a hearing loss.  An audiometric examination 
was conducted and for the right ear pure tone threshold 
levels in decibels of 0, 0, 0 and 0 at 500, 1,000, 2,000 and 
4,000 hertz, respectively were reported.  The same pure tone 
threshold levels in decibels for the left ear at those 
frequencies were reported.  The ears were normal on clinical 
evaluation.  

When the veteran was examined by the VA in October 1978, it 
was indicated that there was no significant abnormality 
involving his ears.  It was stated that a hearing loss was 
not noted.  

The veteran's initial claim for service connection for 
hearing loss was received on September 17, 1996.  

The veteran was afforded a VA audiological examination in 
December 1996.  He reported that he had been a gunner in 
charge of .50-caliber machine guns in Vietnam.  Since service 
he had worked as a heavy equipment operator.  He indicated 
that he had noticed a hearing loss ever since his discharge 
from the military service.  

The audiological examination reflected that, for the right 
ear, pure tone threshold levels in decibels were 10, 10, 50, 
55 and 55 at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  For the left ear, the threshold levels in 
decibels were 15, 10, 60, 60 and 65, respectively at those 
frequencies.  The examiner indicated that the veteran had a 
significant bilateral hearing loss.  He indicated that it was 
reasonable to conclude that the noises to which the veteran 
was exposed in Vietnam resulted in some hearing loss.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

The record reflects that, when the veteran was examined for 
entry into military service, he reported having or having had 
a hearing loss.  The audiological examination conducted at 
that time disclosed a high frequency hearing loss in both 
ears.  When he was examined for separation from military 
service, he again indicated that he had or had had a hearing 
loss; however, the audiological examination conducted at that 
time did not reflect any hearing loss.  Thus, based on the 
reports of the audiological examinations conducted at entry 
into and separation from military service, there was 
obviously no increase in severity of the preexisting hearing 
loss during service.  The veteran has not submitted any 
evidence of his hearing acuity between 1971 and 1996

The recent VA audiological examination showed an increase in 
severity of the veteran's bilateral high frequency hearing 
loss; however, that was many years following his separation 
from military service and following a work history as a heavy 
equipment operator.  Although an audiologist in 1996 noted 
that it was reasonable to conclude that noise exposure in 
service resulted in some hearing loss, that conclusion was 
based on a medical history from the veteran which denied the 
clearly documented preservice hearing loss.  It is clear that 
the current evidence of record is insufficient to serve as a 
basis for establishing service connection for a bilateral 
hearing loss by way of incurrence or aggravation during 
military service.  Accordingly, under the circumstances, a 
basis for allowance of the veteran's appeal for service 
connection for hearing loss has not been established.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

II.  The Claims for Evaluations in Excess of 10 Percent for 
Post-Traumatic
Stress Disorder from September 17, 1996, to March 13, 1997, 
and in Excess 
of 30 Percent from March 13, 1997, to March 27, 1998

The veteran's service medical records reflect that, when he 
was examined for entry into service, mild worry and 
nervousness were reported, as was ingestion of LSD about 6 
weeks prior.  In June 1970 he was seen for complaints of 
nervousness related to a plane crash in the States a few 
weeks prior.  There is no subsequent reference to acquired 
psychiatric problems in the service medical records.  When he 
was examined for separation from service, the psychiatric 
evaluation was reported to be normal, although he had been 
hospitalized for several days for evaluation of regular 
heroin use over a 9 month period.  He was not evaluated as 
addicted or dependent, but was referred for post-service 
rehabilitation at a VA facility.  

The veteran's initial claim for VA disability benefits was 
submitted in December 1977.  He referred to a psychiatric 
condition.  

The regional office later received a report of VA 
hospitalization of the veteran from November 1977 to February 
1978.  He was experiencing auditory hallucinations and had 
evidence of delusions.  The diagnoses included schizophrenia 
and extensive history of multiple drug abuse.  

The regional office later received a report of private 
medical treatment of the veteran in June 1978 for psychiatric 
problems.  A diagnosis of schizophrenia was made.  

The veteran was afforded a VA psychiatric examination in 
October 1978.  Various findings were recorded on mental 
status examination.  He denied drug use since 1971.  A 
diagnosis of chronic anxiety reaction with some mild 
underlying depressive manifestations was made.  

The veteran's reopened claim for service connection for a 
psychiatric condition was received on September 17, 1996.  He 
was afforded a VA psychiatric examination in November 1996.  
It was noted that he had been in a life-threatening plane 
crash in service and had very little recollection of events 
after the plane crash occurred.  After service, he had been a 
painter, done electrical work and been a heavy machine 
operator.  He had had serious problems with alcohol in 1989 
and had been married twice and divorced twice.  He later 
stopped drinking.  In 1995 he had married for the third time 
and had been somewhat better since that time.  He had been 
taking Elavil as his primary treatment.  After reviewing the 
veteran's military records and the claims file, the examiner 
concluded that the veteran did not have schizophrenia.  He 
did have alcohol dependence while he was drinking and a 
depressive disorder.  

On mental status examination, the veteran was alert and 
cooperative.  His speech was spontaneous.  His affect was 
appropriate rather than flat.  It was not blunted in any way.  
His mood was relatively cheerful.  He had had trouble with 
depression in the past but had been taking antidepressants 
and had been in a relatively happier state since his third 
marriage.  He had no hallucinations, delusions or thought 
disorder.  His sensorium seemed to be somewhat clouded due to 
difficulty concentrating.  His orientation as to time, place 
and person was good.  His recent memory was relatively good.  
His remote memory was almost gone.  His insight was fair to 
good and his judgment was fair to good.  He was considered 
capable of managing his own funds.  He had significant 
problems with daydreaming with recurring thoughts of his 
experiences in Vietnam.  He did not have a problem falling or 
staying asleep.  He had a major problem with concentrating.  
He was both hypervigilant and had an exaggerated startle 
response, both of which were very common in individuals who 
had a hearing loss.  Diagnoses were made of post-traumatic 
stress disorder and a depressive disorder.  His GAF, without 
drinking, was evaluated as currently close to 75.  His 
employability was not good because his concentration was so 
poor, his hearing was very poor and his new learning ability 
was limited.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was observed and treated 
for various conditions from 1981 to 1997.  When he was seen 
on March 13, 1997, he stated that he had difficulty holding 
down a job and that he had had some five jobs in the previous 
year.  He had not worked in 6 or 7 months and had had 
multiple marriages.  He stated that he had no friends.  He 
had abused alcohol until some 5 or 6 years previously.  He 
described recurrent, intrusive distressing memories of 
Vietnam.  He described trance-like episodes when he felt that 
he was back in Vietnam.  He indicated that he and his wife 
stayed home all the time.  He had feelings of detachment 
toward other individuals and events.  He had frequent sleep 
disturbances and irritability.  He also had outbursts of 
anger and difficulty concentrating.  

On mental status examination, there were no perceptual 
disturbances.  There was a marked affective response.  The 
veteran was fearful and tense when discussing Vietnam and the 
aftermath.  The impression was post-traumatic stress 
disorder.  

In a June 1997 statement, the veteran indicated that, after 
his discharge, he had alcohol and drug problems.  He worked 
on a part-time basis and would then receive unemployment 
benefits.  In the last 26 years he had worked only two full 
years.  He indicated that he had been self-employed as a 
painter, roofer and running a bulldozer.  All the work was on 
a part-time basis.  In 1996 he had worked for a company doing 
plumbing and excavating work.  He was currently working as a 
heavy equipment operator, but felt the need to terminate that 
employment.  He related that he was nervous and most noises 
scared him.  

The veteran was again afforded a VA psychiatric examination 
on March 27, 1998.  He was currently unemployed.  The 
evaluation was difficult because of his hearing loss and slow 
mentation.  His behavior was inappropriate throughout the 
interview.  He reported recurrent, distressing dreams of 
events in Vietnam.  He avoided thoughts or feelings 
associated with the trauma.  He had difficulty remembering 
some things about the trauma and had a decreased interest in 
his usual activities as well as a detachment from people.  He 
had difficulty falling and staying asleep, irritability and 
outbursts of anger and difficulty concentrating.  He was 
hypervigilant and had an exaggerated startle response.  
Although he appeared inebriated, he denied any recent alcohol 
use.  His depressive symptoms included suicidal thought, 
hopelessness, blocking and lack of motivation.  

The veteran had concrete thinking that could be a symptom of 
depression of a severe nature.  His insight was poor.  His 
judgment was good for hypothetical situations.  He was 
oriented as to time and place but had difficulty with 
orientation as to person.  It was noted that he exhibited 
organic symptomatology which was a possible residual of 
severe drinking or drug usage.  The diagnoses included major 
depression, history of alcohol dependence and post-traumatic 
stress disorder.  The current GAF was reported to be about 
25.  

The veteran was afforded VA psychological testing in April 
1998.  His general cognitive abilities with the exception of 
memory appeared to be intact.  Emotionally, he appeared to be 
in significant distress, although some symptom exaggeration 
was likely.  He presented as very fragile and brittle.  

In an April 1998 statement, a VA psychiatrist indicated that 
the veteran was under his care for severe post-traumatic 
stress disorder.  He was currently experiencing 
hallucinations, paranoia and depressive ideation.  The 
psychiatrist expressed an opinion that the veteran could not 
work at the current time and that job training would be 
injurious to him.  

In a September 1998 statement, the veteran's mother related 
that, since the veteran's return from Vietnam, he had not 
been the same person.  She indicated that he had and was 
still having flashbacks and nightmares.

A 10 percent evaluation is warranted for post-traumatic 
stress disorder when there is emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation is provided when there 
is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms have resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is provided when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is provided when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is provided when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  There are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior.  The veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411; 
effective prior to November 1996.  

A 10 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress or the symptoms are controlled by 
continuous medication.  A 30 percent evaluation is provided 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and a mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation is provided when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Code 9411 effective in 
November 1996.  

A 70 percent evaluation is warranted for post-traumatic 
stress disorder when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); an inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Code 9411, effective in November 1996.  

A 100 percent evaluation is provided for post-traumatic 
stress disorder when there is total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. Part 4, Code 9411, effective in 
November 1996.  

The Board notes that in the case of Fenderson v. West, No. 
96-947 (U. S. Vet. App. January 20, 1999), the United States 
Court of Appeals for Veterans Claims indicated that there was 
a distinction between a veteran's initial dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a 
service-connected condition.  The Court noted that the 
distinction might be important in terms of, among other 
things, determining the evidence that could be used to decide 
whether the original rating on appeal was erroneous.  The 
Court indicated that the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), was not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  The Court 
indicated that, at the time of an initial rating, separate 
ratings could be assigned for separate periods of time based 
on the facts found--a practice known as "staged" ratings.  

On examination shortly after when the veteran's claim was 
received on September 17, 1996, his post-traumatic stress 
disorder was manifested by symptoms including difficulty 
concentrating and difficulty with his remote memory, 
recurring thoughts of Vietnam, an exaggerated startle 
response and hypervigilance.  However, the veteran was 
described as alert and cooperative and his affect was 
appropriate.  His recent memory was good and his insight and 
judgment were described as fair to good.  He had no sleep 
problems.  The examiner assigned a GAF score of 75 which, 
according to the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), indicates transient symptoms with no more 
than slight impairment in social, occupational or school 
functioning.  Thus, under the circumstances, the Board is 
unable to conclude that an evaluation in excess of 10 percent 
is warranted for the veteran's post-traumatic stress disorder 
effective from September 17, 1996, to March 13, 1997, under 
the provisions of Diagnostic Code 9411 that were effective 
either prior to or after November 1996.  

The record discloses that, when the veteran was seen on an 
outpatient basis by the VA on March 13, 1997, he reported 
distressing memories of Vietnam and trance-like episodes 
where he felt as if he was back in Vietnam.  He indicated 
that he had feelings of detachment toward others and had no 
friends.  He indicated that he had frequent sleep 
disturbances and also had irritability, difficulty 
concentrating and memory problems.  The record indicates that 
the manifestations of the veteran's post-traumatic stress 
disorder had increased in severity as of March 13, 1997, and 
the regional office increased the evaluation for the post-
traumatic stress disorder to 30 percent, effective from that 
date.  However, the symptoms reported at that time do not 
reflect more than definite social or industrial impairment or 
more than occupational and social impairment due to symptoms 
including a depressed mood and anxiety with a chronic sleep 
impairment and mild memory loss so as to warrant entitlement 
to an evaluation in excess of 30 percent under the provisions 
of Diagnostic Code 9411 that were effective either prior to 
or after November 1996.  In this regard, the veteran 
indicated in a June 1997 statement that he was currently 
employed.  

The record reflects that, when the veteran was afforded the 
VA psychiatric examination on March 27, 1998, increased 
symptomatology was demonstrated and a GAF score of 25 was 
assigned.  That score represents behavior that is 
considerably influenced by delusions or hallucinations or 
there is serious impairment in communication or judgment or 
inability to function in almost all areas.  Further, in April 
1998, a VA psychiatrist, who had been treating the veteran, 
expressed an opinion that the veteran was unable to work at 
that time and job training could be injurious to him.  
Accordingly, in a February 1999 rating action the evaluation 
for the veteran's post-traumatic stress disorder was 
increased to 100 percent effective the date of the VA 
examination or March 27, 1998.  The record does not indicate 
that that rating was warranted prior to that time.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for service connection for 
hearing loss and for increased evaluations for his post-
traumatic stress disorder; however, the Board does not find 
the evidence to be so evenly balanced that there is doubt as 
to any material matter regarding those issues.  38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to service connection for hearing loss is not 
established.  Entitlement to evaluations in excess of 
10 percent for post-traumatic stress disorder from September 
17, 1996, to March 13, 1997, and in excess of 30 percent from 
March 13, 1997, to March 27, 1998, is not established.  The 
appeal is denied to the extent indicated.  



REMAND

Since the Board has found the veteran's claims for service 
connection for degenerative disc disease of the cervical 
spine and for a compensable evaluation for neurodermatitis of 
the hands to be well grounded, the VA has a duty to assist 
him in the development of those claims.  The Board believes 
that further information would be desirable and the case is 
REMANDED to the regional office for the following action:

1.  The veteran should be afforded 
special orthopedic and dermatological 
examinations in order to determine the 
current nature and extent of any cervical 
spine disability and the nature and 
severity of the neurodermatitis of his 
hands.  All indicated special studies 
should be conducted.  To the extent 
possible, the orthopedic examiner should 
express an opinion as to whether any 
current cervical spine disability is 
related to the neck injuries sustained by 
the veteran in the aircraft accident 
during service.  On the dermatological 
examination, color photographs of the 
involved area should be taken and 
included with the examination report.  
The claims file is to be made available 
to the examiners for review prior to 
conducting the examinations.  

2.  The veteran's claims for service 
connection for degenerative disc disease 
of the cervical spine and for a 
compensable evaluation for the dermatitis 
involving his hands should then be 
reviewed by the regional office.  If the 
determination regarding either of those 
matters remains adverse to the veteran, 
he and his representative should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


Error! Not a valid link



